Exhibit 99.1 PRIMERICA REPORTS SECOND QUARTER 2013 RESULTS Life insurance sales force increased to 92,227 10% growth in Investment and Savings Products (ISP) sales 35,000 attendees at biennial convention in June Diluted EPS of $0.74 and diluted operating EPS of $0.71 14.2% net income return on stockholders’ equity and 14.6% net operating income return on adjusted stockholders’ equity Duluth, GA, August 6, 2013 – Primerica, Inc. (NYSE: PRI) announced today financial results for the quarter ended June 30, 2013.Total revenues were $312.3 million in the second quarter of 2013 and net income was $43.5 million, or $0.74 per diluted share. In the second quarter of 2013 operating revenues increased by 4% to $308.8 million compared with $296.2 million in the second quarter of 2012, driven by strong Investment and Savings Products performance and growth in Term Life net premium, partially offset by lower net investment income.Net operating income was $41.4 million in the second quarter of 2013 compared with $45.5 million in the prior year period, while net operating income of $0.71 per diluted share remained consistent with the second quarter of 2012 partially due to the retirement of $155 million of Primerica common stock and warrants.Net operating income was negatively impacted by higher expenses related to the move to our new headquarters as well as legal fees and expenses.Net income return on stockholders’ equity (ROE) was strong at 14.2% (14.6% on a net operating income and adjusted stockholders’ equity (ROAE) basis) for the quarter ended June 30, 2013. Rick Williams, Chairman of the Board and Co-Chief Executive Officer said, “Second quarter results reflect our focus on driving long-term, organic growth as well as share repurchases.Enhancements made to our Investment and Savings Products business continued to gain traction with a 10% increase in ISP sales in the second quarter. Our $155 million retirement of shares and warrants in June was accretive to earnings per share and drove ROAE to 14.6%.” 1 John Addison, Chairman of Primerica Distribution and Co-Chief Executive Officer said, “We feel good about the growth in the size of the sales force and the growth in ISP sales we achieved in the second quarter as we prepared for our convention in mid-June.The excitement generated by the incentives, technology and product enhancements launched at the convention should build on this momentum to generate growth in the second half of 2013.” Distribution Results · Primerica’s biennial convention at the Georgia Dome in June was attended by approximately 35,000 people from the United States, Canada and Puerto Rico.Sales representatives attended workshops, exhibits and general sessions where they received training and learned about product enhancements and technology initiatives. · In the second quarter, recruiting of new representatives increased 3% to 50,358 compared with the year ago period and was 9% higher than the first quarter of 2013.The size of our life-licensed sales force grew to 92,227 at June 30, 2013 from 90,868 at June 30, 2012 and 90,917 at March 31, 2013.Sequentially, the life-licensed sales force growth was driven by fewer license non-renewals and a 24% increase in new life insurance licenses to 8,875 compared with the seasonally lower first quarter. · Term life insurance policies issued in the second quarter declined 5% from the second quarter of 2012 and increased 14% from the first quarter of 2013 largely reflecting typical seasonality.Productivity in the second quarter of .21 policies per life licensed representative per month was slightly lower than .22 in the year ago period and higher than .18 in the first quarter of 2013. · Year-over-year Investment and Savings Products sales grew 10% to $1.32 billion compared with second quarter of 2012, primarily reflecting a 23% or $133.0 million increase in retail mutual funds sales.Variable annuity sales growth experienced downward pressure compared to the second quarter a year ago when sales benefitted from an elevated level of clients transferring their older variable annuity contracts to current products.Sequentially, ISP sales were consistent with the strong first quarter of 2013.Client asset values increased 14% to $40.17 billion at June 30, 2013 relative to a year ago and were up 1% from the end of the first quarter, primarily reflecting strong U.S. market performance, partially offset by weaker performance in Canadian markets. 2 Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products. Results for the segments are shown below. Actual Operating (1) Q2 2013 Q2 2012 % Change Q2 2013 Q2 2012 % Change Revenues: ($ in thousands) ($ in thousands) Term Life Insurance (2) $ $ 4
